Case 7:19-mj-00919 ‘ Document 1 Filed on 04/24/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) CriminalComplaint

United States District Court

SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION

 

 

 

UNITED sTATEs OF AMERICA
V- ‘ CRIMINAL COMPLAINT

Maria Guada|upe Arroyo-Hernandez
Case Number: M-19- 0919 -M
AKA: Guadalupe Hernandez '
AKA: Victoria Hernandez
lAE YOB: 1967
Mexico g
(Name and Address of Defendant) 7

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

 

 

knowledge and belief. On or about , April 22, 2019 in Starr County, in
the Southern District of Texas
(T rack Statutory Language of Ojj’ense) ‘ \

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter '
was found near Rio Grande City, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the
Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title _8_ United States Code, Section(s) ` 1326 felony)
I further state that l am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

Maria Guadalupe Arroyo-Hernandez was encountered by Border Patrol Agents near Rio Grande City, Texas on Apri122, 2019. The
investigating agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to
have illegally entered the United States on April 22, 2019, near Rio Grande City, Texas. Record checks revealed the Defendant was
formally Deported/Excluded from the United States on February 28, 2012 through Harlingen, Texas. Prior to Deportation/Exclusion
the Defendant was instructed not to return to the United States without permission from the U. S. Attorney General and/or the
Secretary of Homeland Security. On Apri126,2011, the defendant was convicted of Dup/Mfg/Fraud lll Id Card and sentenced to two
(2) years confinement

 

 

 

Conti\nued on the attached`/Q£~ sheet and made a £Opart of th1s complaint l:|Yes lNo
Swom to before me and subscribed 1n my presence, 4 Signature of Complainant
April 24, 2019 \ k 2 d?c -/£' ' Nico|as Cantu Senior Patro| Agent

 

Juan F. Alanis , U.S. IV|agistrate Judge

 

Name and Tit|e of Judicial Officer ignature of Judicia| Officer

